Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/22/21 have been fully considered but they are not persuasive. Applicant argues on page 4 of the remarks that:
In contrast, Matsunaga describes that an abundance ratio of a target products in a reaction liquid after a nucleic acid amplification reaction is calculated using electrophoresis analysis data. However, in Matsunaga, the target products are not optionally selected after the electrophoresis analysis by user, but have been determined before starting of the nucleic acid amplification reaction.

	The examiner believes that Matsunaga discloses that the target products are analyzed after electrophoresis to see how the result compared to the target value.  This is explained in pars. 71-73.  This reads on the claim limitation.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Matsunga (20160333397, from IDS).
Regarding claim 1, Mastunga discloses an electrophoretic separation data analyzing apparatus for analyzing separation data obtained by electrophoretic separation, the analyzing apparatus comprising (abstract and pars. 83 and 101): 
an analysis target peak identifying part configured to require a user to input analysis target peak information on analysis target peaks to be added to an analysis target in the separation data, and to identify at least one of the analysis target peaks based on the analysis target peak information (see figure 11 and pars 71 and 101, chosen by the user);
a peak-of-interest identifying part configured to require the user to input peak-of-interest information on a peak of interest among the analysis target peaks, and identify the peak of interest based on the peak-of-interest information (figure 1,7 and 11, pars 71 and 101, set by the user); and 
an abundance ratio calculating part configured to determine an abundance ratio of the peak of interest among all of the analysis target peaks based on a total value of peak areas of the analysis target peaks and a peak area value of the peak of interest (figure 11, pars. 72 and 101, analysis target peak values).
Regarding claim 2, see figure 3, step s3, shown as one step.
Regarding claim 3, see par. 86.
Regarding claim 4, see figure 11, par. 101, excluding the range between the target product range and byproduct range.
Regarding claim 5, see pars. 84 and 101.  
Regarding claim 6, see figure 11 which shows the display and par. 86.  
Regarding claims 7-13, see the rejection of claims 1-6.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666